DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 18 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 18 and 37 are indefinite because they depend from cancelled claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 34-35, and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al (WO 2018/075033) in view of Ederer et al (2017/0355137).
Barnes et al disclose an apparatus manufacturing a three-dimensional object from powder comprising a build bed (18), a powder distribution sled (12) drivable along a first axis (20) in first direction (left to right) and a second direction (right to left), a print sled (14) drivable along a second axis (20, coaxial with the first axis) in the first and second directions, the sleds are independently movable, the print sled includes droplet deposition heads (30 for fusing/absorbing agent,32 for detailing agent), and the powder distribution sled has two radiation sources (24 for heating, 26 for fusing/sintering).
Ederer et al disclose an apparatus for manufacturing a three-dimensional object from powder comprising a build bed (102, 110), a powder distribution sled (101), a print sled (100) with multiple print heads (100, 508), the sleds are independently movable, the print sled may have two radiation sources (510, 512, Fig. 12) and the powder distribution sled may have two radiation sources (507, 509, Fig. 10).  The radiation sources may operate at different intensities (paragraphs 0110-0114, 0133) allowing for heating and/or sintering.  Use of the multiple radiation sources allows for temperature control thus allowing higher recycle of powder not sintered and preventing warpage or curling of the product (paragraphs 0025,0082).
As to claim 1, Barnes et al do not teach to have two radiation sources on each of the sleds.  It would have been obvious to one of ordinary skill in the art to place two radiation sources on each sled as because Ederer et al teach to do so in order to better control temperature thus allowing a higher percentage of unsintered powder to be recycled thus reducing the process cost and to prevent curling thus producing a product with better definition.
As to claims 34-35 and 42-44, placement of the radiation sources so that both are on the same side or on opposite sides of the powder distribution device or the print heads would have been obvious to one of ordinary skill in the art because it is known to place them on the same side as evidenced by Barnes et al (Fig. 1) or Ederer et al (Fig. 9) or on opposite sides as evidenced by Ederer et al (Figs. 10 and 12).

Claim(s)  8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al (WO 2018/075033) in view of Ederer et al (2017/0355137) as applied to claim 1, 34-35, and 42-44  above, and further in view of Myerberg et al (2018/0304367).
Myerberg et al teach using three sleds; one for powder distribution (104a), one for printheads (106) and another for powder distribution (104b).  The powder distribution sleds contain a radiation source (144) and levelling device (114).  It would have been obvious to one of ordinary skill in the art to include a third sled in the combined apparatus of Barnes et al and Ederer et al because Myerberg et al teach to have a second powder distribution sled with a leveling device and radiation source and it will allow faster processing as more layers can be applied in the same amount of time and it allows for multiple types of powder to be used.

Claim(s) 12, 17, 19, 26, 36, and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al (WO 2018/075033) in view of Ederer et al (2017/0355137)   as applied to claims 1, 34-35, and 42-44 above, and further in view of DePena et al (WO 2016/119898).
DePena et al disclose a method and apparatus for manufacturing a three-dimension object from powder including in Fig. 2 a build bed (106), a powder distribution sled (202) having two radiation sources (2041, 2022), a print sled (102) having two radiation sources (1041, 1042) and print heads (105).  The radiation sources may be set to pre-heat or to sinter (paragraph 0040).  The sleds may move across the build bed either one after the other or the powder distribution sled moves forward and back before the print sled moves forward and back (paragraph 0051).  
It would have been obvious to one of ordinary skill in the art to operate the combined apparatus of Barnes et al and Ederer et al such that the powder distribution sled move back an forth before the print sled moves back and forth (applicants’ claim 12) ;or moving the powder distribution sled in the first direction, the print sled in the first direction, moving the print sled in a second direction, and then the powder distribution sled in the second direction (applicants’ claim 19) because DePena teaches that a sled can be moved back and forth before the other sled is moved back and forth or the they move one after the other.
When setting the radiation sources, the above art teaches that they can be set to off, pre-heating, or sintering.  One of ordinary skill in the art would know that sintering is not needed until after the absorber is printed and that powder should be pre-heated to maintain an adequate temperature for the non-printed powder to prevent cooling which can cause curling.  DePena et al (paragraph 0046) and Ederer et al (paragraph 0177) teach pre-heating the freshly laid powder and Barnes et al (Fig. 25) teach sinter ahead to laying new powder.  Applicants’ activating of the radiation sources to either pre-heat or sinter at certain steps in the process would have been obvious to one of ordinary skill in the art from the above based on optimization to achieve a desired temperature profile.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/            Primary Examiner, Art Unit 1754